UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F ORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period ended June 30, 2008or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission file number: 0-27168 ENLIVEN MARKETING TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4102687 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 205 West 39th Street, 16th Floor, New York, NY 10018 (Address of principal executive offices and zip code) (212) 201-0800 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of Large Accelerated filer, Accelerated Filer and Smaller Reporting Company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer S Non-accelerated filer £ Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S As of August 4, 2008, 99,092,000 shares of $0.001 par value common stock were outstanding. TABLE OF CONTENTS Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance SheetsJune 30, 2008 and December 31, 2007 (unaudited) 3 Consolidated Statements of OperationsThree and six months ended June 30, 2008 and 2007 (unaudited) 4 Consolidated Statements of Cash FlowsSix months ended June 30, 2008 and 2007 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II  OTHER INFORMATION Item 6. Exhibits 34 Signatures 35 PART I  FINANCIAL INFORMATION Item 1. Consolidated Financial Statements ENLIVEN MARKETING TECHNOLOGIES CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts)(Unaudited) June 30,2008 December 31,2007 ASSETS Current assets: Cash and cash equivalents $ 1,351 $ 6,929 Marketable securities 293 311 Accounts receivable, net of reserve of $225 and $202, respectively 5,872 7,701 Prepaid expenses and other current assets 431 723 Total current assets 7,947 15,664 Restricted cash 422 417 Property and equipment, net 2,392 1,403 Goodwill 15,103 15,103 Intangible assets, net 7,735 9,553 Other assets 99 61 Total assets $ 33,698 $ 42,201 LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable $ 2,701 $ 4,712 Accrued expenses 453 345 Deferred revenues 273 234 Current portion of notes payable 389 488 Current portion of warrants 92 469 Accrued incentive compensation 545 545 Current liabilities related to discontinued operations 231 231 Total current liabilities 4,684 7,024 Deferred rent 150 271 Warrants to purchase common stock 4,999 8,464 Subordinated notes-related party 2,801 2,616 Unicast notes 1,307 1,381 Springbox accrual 2,966 2,818 Total liabilities 16,907 22,574 Commitments and Contingencies (note 7) Stockholders equity: Preferred stock, $.001 par value; 5,000 shares authorizedno shares issued and outstanding at June 30, 2008 and December 31, 2007   Common stock, $.001 par value; 150,000 shares authorized99,252 shares issued and 99,092 shares outstanding at June 30, 2008, and 99,216 shares issued and 99,056 shares outstanding at December 31, 2007 99 99 Paid-in capital 320,385 319,644 Treasury stock at cost; 160 at June 30, 2008 and December 31, 2007 (1,015 ) (1,015 ) Accumulated other comprehensive income 5 9 Accumulated deficit (302,683 ) (299,110 ) Total stockholders equity 16,791 19,627 Total liabilities and stockholders equity $ 33,698 $ 42,201 The accompanying notes are an integral part of these consolidated financial statements. 3 ENLIVEN MARKETING TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts)(Unaudited) Three Months EndedJune 30, Six Months EndedJune 30, 2008 2007 2008 2007 Revenues: Advertising systems $ 1,628 $ 1,426 $ 3,005 $ 2,536 Search 729 1,726 1,687 3,211 Services 3,262 680 5,331 1,399 Licenses 1 5 1 11 Total revenues 5,620 3,837 10,024 7,157 Cost of Revenues: Advertising systems 719 913 1,449 1,365 Search 25 28 53 71 Services 1,992 509 3,793 990 Total cost of revenues 2,736 1,450 5,295 2,426 Gross profit 2,884 2,387 4,729 4,731 Operating expenses: Sales and marketing 894 1,322 1,832 2,517 Research and development 809 804 1,677 1,614 General and administrative 3,340 2,507 6,189 4,585 Depreciation 117 113 236 228 Amortization of intangible assets 881 230 1,833 358 Total operating expenses 6,041 4,976 11,767 9,302 Loss from operations (3,157 ) (2,589 ) (7,038 ) (4,571 ) Other income (expense): Interest and other income 12 61 51 112 Interest expense (208 ) (200 ) (416 ) (404 ) Change in fair value of warrants to purchase common stock (213 ) (2,418 ) 3,842 (2,261 ) Other income (expense): (409 ) (2,557 ) 3,477 (2,553 ) Loss before provision for income taxes (3,566 ) (5,146 ) (3,561 ) (7,124 ) Provision for income taxes  16 12 28 Net loss $ (3,566 ) $ (5,162 ) $ (3,573 ) $ (7,152 ) Basic and diluted net loss per common share: Net loss per common share $ (0.04 ) $ (0.07 ) $ (0.04 ) $ (0.10 ) Weighted average number of shares outstandingbasic and diluted 99,088 76,577 99,084 72,148 The accompanying notes are an integral part of these consolidated financial statements. 4 ENLIVEN MARKETING TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands)(Unaudited) Six Months EndedJune 30, 2008 2007 Cash flows from operating activities: Net loss $ (3,573 ) $ (7,152 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation charges 715 981 Depreciation and amortization 2,256 695 Income on investments 1  Provision for bad debt 37 11 Changes in fair values of warrants to purchase common stock (3,842 ) 2,261 Amortization of debt discount and issuance costs 305 280 Changes in operating assets and liabilities, net of acquisitions Accounts receivable 1,792 (203 ) Prepaid expenses and other assets 254 (56 ) Accounts payable (2,011 ) (6 ) Accrued expenses (45 ) (4 ) Springbox accrual 148 0 Deferred revenues 39 31 Net cash used in operating activities (3,924 ) (3,162 ) Cash flows from investing activities: Poceeds from sales and maturities of marketable securities  970 Purchases of marketable securities  (1,173 ) Increase in restricted cash (5 ) (4 ) Purchases of property and equipment (1,412 ) (152 ) Acquisition of Makos, net of cash acquired  (384 ) Purchases of patents and trademarks (15 ) (61 ) Net cash used in investing activities (1,432 ) (804 ) Cash flows from financing activities: Payment of Makos debt (99 ) (142 ) Repayment of Subordinate Notes  (165 ) Repayment of Unicast Debt (162 ) (194 ) Proceeds from issuance of common stock and warrants net of issuance costs  4,974 Proceeds from exercise of stock options 26 740 Net cash (used in) provided by financing activities (235 ) 5,213 Effect of exchange rates on cash 13  Net increase (decrease) in cash and cash equivalents (5,578 ) 1,247 Cash and cash equivalents at beginning of year 6,929 4,154 Cash and cash equivalents at end of year $ 1,351 $ 5,401 The accompanying notes are an integral part of these consolidated financial statements. 5 ENLIVEN MARKETING TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands)(Unaudited) Six Months EndedJune 30, 2008 2007 Supplemental disclosure of cash flow activities: Cash paid during the period for income taxes $ 12 $ 28 Cash paid during the period for interest 68 115 Net Assets acquired in Makos acquisitions: Accounts receivable  170 Prepaids   Other assets  10 Fixed assets  22 Goodwill and Intangible assets  971 Accounts payable and accrued expenses  (200 ) MakosBusiness Credit Line  (99 ) Deferred Revenue  (47 ) Supplemental disclosure of non-cash investing and financing activities: Non-cash cost of Makos acquisition Common stock  (1 ) APIC  (306 ) Unrealized losses on marketable securities (17 ) (4 ) Purchase of property and equipment accrued and not yet paid   The accompanying notes are an integral part of these consolidated financial statements. 6 ENLIVEN MARKETING TECHNOLOGIES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation As discussed in more detail in Note 8, on May 7, 2008 Enliven Marketing Technologies Corporation (Enliven or the Company) entered into an agreement to be acquired by DG FastChannel, Inc. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, consistent in all material respects with those applied in the Companys Annual Report on Form 10-K for the year ended December 31, 2007. The interim financial information is unaudited, but reflects all adjustments which are, in the opinion of management, necessary for a fair statement of the financial position and operating results of the Company for the interim periods. These unaudited consolidated financial statements have been prepared in accordance with the instructions to Rule 10-01 of Regulation S-X and, therefore, do not include all of the information and footnotes normally provided in annual financial statements. As a result, these unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with managements discussion and analysis of financial condition and results of operations, contained in Enlivens Annual Report on Form 10-K for the year ended December 31, 2007. The results of operations for the three and six months months ended June 30, 2008 are not necessarily indicative of the results to be expected for the year ending December 31, 2008 or other future periods. The December31, 2007 consolidated balance sheet was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America (U.S. GAAP). Liquidity The Company has incurred since its inception net losses and negative cash flows from operations, and expects such conditions to continue for the foreseeable future. As of June 30, 2008, the Company had cash, cash equivalents and marketable securities of $1.6 million and accumulated deficit of $303 million. These conditions combined with potential delisting of the Companys common stock as discussed below raises substantial doubt about the Companys ability to continue as a going concern. Historically the Company has financed its operations primarily from the issuance of debt and equity securities. Excluding the negative affect of the possible delisting of the Companys common stock, Management currently estimates that existing working capital combined with projected operating results will be adequate to fund operations through March 31, 2009; however, should the Company experience unforeseen increases in expenditures or should estimated revenues not materialize, these conditions could significantly impair the ability of the Company to fund future operations. Should the Company experience unanticipated losses or expenditures that exceed current estimates, management would implement a cost reduction plan, that includes a reduction in work force as well as reductions in overhead costs and capital expenditures, and/or attempt to raise additional debt or equity financing. There can be no assurance that the Company will achieve or sustain positive cash flows from operations or profitability. If the Company seeks additional debt or equity financing, there is no assurance that such financing will be available on reasonable terms, if at all, and any financing obtained may contain covenants that restrict the ability of management to operate the business or may have rights, preferences or privileges senior to the Companys common stock and may dilute current stockholders of the Company. In the event that the Company is unable to attain profitability in combination with raising adequate long-term financing if needed, future operations would need to be discontinued. 7 ENLIVEN MARKETING TECHNOLOGIES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) As discussed in more detail in Note 4, the Companys outstanding subordinated note contains a covenant that requires that the Companys common stock remain listed on a national stock exchange. If the Companys common stock is delisted after December31, 2008, the face value of the subordinated note, $3.4 million, becomes due immediately. In March 2007, the subordinated note holder waived the requirement that the Companys common stock remain listed on a national stock exchange until December 31, 2008. On February 15, 2008 the Companys common stock closed below the minimum $1.00 per share requirement necessary to remain listed on The NASDAQ Capital Market. In the event the Companys common stock price continues to trade below a $1.00 per share for approximately 13 consecutive months, the common stock could be delisted on March 28, 2009. Since February 15, 2008 the Companys common stock has continued to trade below $1.00 per share and there is no assurance that it will trade above $1.00 thereby avoiding the delisting of the Companys common stock on March 28, 2009. Upon delisting of the Companys common stock, the Company would not have the ability to pay the subordinated note. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The most significant estimates impact the following transactions or account balances: stock compensation, revenue, receivables, liabilities, warrants, goodwill, and intangible and fixed assets. In addition, the Company currently estimates that it will have adequate liquidity to fund operations through March 31, 2009. Such estimate is based on projected revenues, expenses and timing of various payments. Should unforeseen events occur or should actual results differ from current estimates, the Company may be unable to meet payment obligations as they come due which would have a material adverse impact on the Companys operations. Net Loss Per Common Share Basic net loss per common share is computed using the weighted average number of shares of outstanding common shares and diluted net loss per common share is computed using the weighted average number of shares of common and common equivalent shares outstanding. Diluted loss per common share for June 30, 2008 and 2007 excludes approximately 17.3 million and 13.4 million, respectively, of common shares related to stock options and warrants because they do not have a dilutive effect. Comprehensive Income (Loss) For all periods presented, the difference between net loss and comprehensive net loss was not material. Recent Accounting Pronouncements In April 2008, the FASB issued FSP FAS 142-3, Determination of the Useful Life of Intangible Assets (FSP FAS 142-3). FSP FAS 142-3 amends FASB Statement No. 142, Goodwill and Other Intangible Assets (SFAS No. 142) to improve the consistency between the useful life of a recognized intangible asset under SFAS No. 142 and the period of expected cash flows used to measure the fair value of the asset under FASB Statement No 141, Business Combinations (SFAS No. 141), and other U.S. GAAP. This FSP is effective for fiscal years beginning after December 15, 2008. The guidance for determining the useful life of a recognized intangible asset is 8 ENLIVEN MARKETING TECHNOLOGIES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) to be applied prospectively, therefore, the impact of the implementation of this pronouncement cannot be determined until the transactions occur. Effective January 1, 2008, the Company adopted certain provisions of SFAS No. 157, Fair Value Measurements (SFAS 157). In February 2008, the Financial Accounting Standards Board (FASB) issued Staff Position (FSP) FAS 157-1 to exclude SFAS No. 13,  Accounting for Leases  and its related interpretive accounting pronouncements that address leasing transactions, from the scope of SFAS No. 157. In February 2008, the FASB also issued FASB Staff Position No. 157-2, 
